   

Exhibit 10.62

UNDERTAKING AND ASSUMPTION AGREEMENT

This UNDERTAKING AND ASSUMPTION AGREEMENT, dated as of July 1, 2013 (this
“Agreement”), is entered into by Advanced Emissions Solutions, Inc., a Delaware
corporation (together with its successors and assigns, “AES”),  ADA-ES, Inc., a
Colorado corporation (“ADA-ES”) and ADA Environmental Solutions, LLC, a Colorado
limited liability company (together with ADA-ES, “ADA”) in favor of and for the
benefit of Energy Capital Partners, LLC, a Delaware limited liability company;
Energy Capital Partners I, LP, a Delaware limited partnership; Energy Capital
Partners I-A, LP, a Delaware limited partnership; Energy Capital Partners I-B
IP, LP, a Delaware limited partnership; and Energy Capital Partners I (Crowfoot
IP), LP, a Delaware limited partnership (collectively, and including their
respective successors and assigns, the “ECP Defendants”) and ADA Carbon
Solutions, LLC (f/k/a Crowfoot Development, LLC), a Delaware limited liability
company; ADA Carbon Solutions (Red River), LLC (f/k/a Red River Environmental
Products, LLC), a Delaware limited liability company; Morton Environmental
Products, LLC, a Delaware limited liability company; Underwood Environmental
Products, LLC, a Delaware limited liability company; Crowfoot Supply Company,
LLC, a Delaware limited liability company; and Five Forks Mining, LLC, a
Delaware limited liability company (collectively, and including their respective
successors and assigns, the “AC Venture Defendants”).  Unless otherwise defined
in this Agreement, all capitalized terms shall have the meaning ascribed to them
in the Indemnity Settlement Agreement (as defined below).

WHEREAS, ADA, the ECP Defendants and the AC Venture Defendants have entered into
that certain Settlement Agreement Regarding ADA-ES’ Indemnity Obligations, dated
as of November 28, 2011 (the “Indemnity Settlement Agreement”);

WHEREAS, the Indemnity Settlement Agreement provides in the section entitled
“Extraordinary Transactions” that if ADA undertakes a reorganization,
consolidation or restructuring whereby a Person controls more than 50% of ADA’s
or any Related Party’s voting securities then such Person shall deliver to the
ECP Defendants and the AC Venture Defendants a duly written undertaking to
assume, on a joint and several basis with ADA, the obligations of ADA under the
Indemnity Settlement Agreement (any and all such obligations, duties,
responsibilities and liabilities of ADA under the Indemnity Settlement Agreement
including, without limitation, the ADA Indemnity Obligations, the
“Obligations”);

WHEREAS, on March 25, 2013, ADA-ES, AES, a wholly-owned subsidiary of ADA-ES,
and ADA Merger Corp., a Colorado corporation and wholly-owned subsidiary of AES
(“MergerCo”), entered into an Agreement and Plan of Merger (the “Reorganization
Agreement”), that provides for the merger (the “Merger”) of ADA-ES with
MergerCo, with ADA-ES surviving the Merger as a wholly-owned subsidiary of AES,
and the conversion of each share of common stock, no par value per share of
ADA-ES (“ADA Common Stock”), issued and outstanding immediately prior to the
effective time of the Merger, into one duly-issued, fully-paid and
non-assessable share of common stock, par value $0.001 per share of AES
(“AES Common Stock”) (collectively with the other transactions contemplated by
the Reorganization Agreement, the “Reorganization”);

WHEREAS, the Reorganization was approved by ADA-ES’ shareholders at ADA’s Annual
Meeting on June 13, 2013 and the Reorganization was completed on the date hereof
(the “Closing”);

WHEREAS, as a result of the Reorganization AES effectively replaced ADA-ES, as
the publicly held corporation, and the holders of ADA Common Stock now hold the
same number of shares and same ownership percentage of AES after the
Reorganization as they held of ADA-ES immediately prior to the Reorganization;
and

WHEREAS, pursuant to the Reorganization and the Extraordinary Transactions
provision of the Indemnity Settlement Agreement, AES is required and willing to
assume, on a  joint and several basis with ADA, the Obligations.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

1.Undertaking and Assumption of Obligations.  Effective as of the Closing, in
accordance with and subject to the Indemnity Settlement Agreement, AES
irrevocably undertakes and agrees with and for the benefit of ECP Defendants and
the AC Venture Defendants, on a joint and several basis with ADA, to assume all
of the Obligations.   AES hereby represents and warrants that each of the
representations and warranties contained in the section entitled
“Representations and Warranties” of the Indemnity Settlement Agreement is true
and correct with respect to AES on and as of the date hereof.

2.Miscellaneous.

(a) Binding Effect.  This Agreement is binding upon, inures to the benefit of
and is enforceable by AES, ADA, the ECP Defendants and the AC Venture Defendants
and their respective permitted successors and assigns.







--------------------------------------------------------------------------------

(b)Amendment.  No change or modification of this Agreement shall be valid unless
the same is in writing and signed by AES, ADA, the ECP Defendants and the AC
Venture Defendants.

(c)No Third Party Beneficiary.  The terms and provisions of this Agreement are
intended solely for the benefit of each the ECP Defendants and the AC Venture
Defendants and their respective successors or permitted assigns, and it is not
the intention of ADA or AES to confer third-party beneficiary rights upon any
other Person other than any Person entitled to indemnification pursuant to the
Indemnity Settlement Agreement.

(d)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
conflicts of laws principles (whether of the State of Delaware or otherwise)
that would result in the application of the laws of any other jurisdiction.

(e)Counterparts.  This Agreement may be executed in any number of counterparts,
any of which may be delivered via facsimile or .pdf, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

****Signature Pages Follow****

   

   

   

       

 

 2 

   

   







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

   

 

ADA-ES, INC.

   





   

By:

/s/ Mark H. McKinnies

   

Name:

Mark H. McKinnies

   

Title:

Senior Vice President and Chief Financial Officer

   

   

   

   

ADA ENVIRONMENTAL SOLUTIONS, LLC

   

   

   

   

By:

/s/ Mark H. McKinnies

   

Name:

Mark H. McKinnies

   

Title:

Senior Vice President and Chief Financial Officer

   

   

   

   

ADVANCED EMISSIONS SOLUTIONS, INC.

   

   

   

   

By:

/s/ Mark H. McKinnies

   

Name:

Mark H. McKinnies

   

Title:

Senior Vice President and Chief Financial Officer

   

   

   

Acknowledged and Agreed:

   

   

   

ENERGY CAPITAL PARTNERS, LLC

   

   

   

   

By:

/s/ Peter Labbat

   

Name:

Peter Labbat

   

Title:

Managing Member

   

   

   

   

ENERGY CAPITAL PARTNERS I, LP

   

   

   

   

By:

Energy Capital Partners GP I, LLC, its general partner

   

   

   

   

By:

Energy Capital Partners, LLC, its managing member

   

   

   

   

By:

/s/ Peter Labbat

   

Name:

Peter Labbat

   

Title:

Managing Member

   

   

   

   

ENERGY CAPITAL PARTNERS I-A, LP

   

   

   

   

By:

Energy Capital Partners GP I, LLC, its general partner

   

   

   

   

By:

Energy Capital Partners, LLC, its managing member

   

   

   

   

By:

/s/ Peter Labbat

   

Name:

Peter Labbat

   

Title:

Managing Member

   

 

[Signature Page to Undertaking and Assumption Agreement]





--------------------------------------------------------------------------------

   

 

   

ENERGY CAPITAL PARTNERS I (CROWFOOT IP), LP

   

   

   

   

By:

Energy Capital Partners GP I, LLC, its general partner

   

   

   

   

By:

Energy Capital Partners, LLC, its managing member

   

   

   

   

By:

/s/ Peter Labbat

   

Name:

Peter Labbat

   

Title:

Managing Member

   

   

   

   

ENERGY CAPITAL PARTNERS I-B IP, LP

   

   

   

   

By:

Energy Capital Partners GP I, LLC, its general partner

   

   

   

   

By:

Energy Capital Partners, LLC, its managing member

   

   

   

   

By:

/s/ Peter Labbat

   

Name:

Peter Labbat

   

Title:

Managing Member

   

   

   

   

ADA CARBON SOLUTIONS, LLC

   

   

   

   

By:

/s/ Peter O. Hansen

   

Name:

Peter O. Hansen

   

Title:

General Counsel

   

   

   

   

ADA CARBON SOLUTIONS (RED RIVER), LLC

   

   

   

   

By:

ADA Carbon Solutions, LLC, its sole member

   

   

   

   

By:

/s/ Peter O. Hansen

   

Name:

Peter O. Hansen

   

Title:

General Counsel

   

   

   

   

MORTON ENVIRONMENTAL PRODUCTS, LLC

   

   

   

   

By:

ADA Carbon Solutions, LLC, its sole member

   

   

   

   

By:

/s/ Peter O. Hansen

   

Name:

Peter O. Hansen

   

Title:

General Counsel

   

   

   

   

UNDERWOOD ENVIRONMENTAL PRODUCTS, LLC

   

   

   

   

By:

ADA Carbon Solutions, LLC, its sole member

   

   

   

   

By:

/s/ Peter O. Hansen

   

Name:

Peter O. Hansen

   

Title:

General Counsel

 

[Signature Page to Undertaking and Assumption Agreement]





--------------------------------------------------------------------------------

   

 

   

   

   

CROWFOOT SUPPLY COMPANY, LLC

   

   

   

   

By:

ADA Carbon Solutions, LLC, its sole member

   

   

   

   

By:

/s/ Peter O. Hansen

   

Name:

Peter O. Hansen

   

Title:

General Counsel

   

   

   

   

FIVE FORKS MINING, LLC

   

   

   

   

By:

ADA Carbon Solutions, LLC, its sole member

   

   

   

   

By:

/s/ Peter O. Hansen

   

Name:

Peter O. Hansen

   

Title:

General Counsel

   

   

 

[Signature Page to Undertaking and Assumption Agreement]



--------------------------------------------------------------------------------